DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/730084 filed on 9/12/2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Bridges et al Reference (US 2011/0178763 A1) and the Gerig Reference (US 5,446,548 A).

Bridges relates to relocating a portable articulated arm coordinate measuring machine (AACMM) from a first location to a second location, wherein the AACMM has, at the first location, a first origin point and a first frame of reference and, at the second location, a second origin point and a second frame of reference, the method including the steps of: measuring an amount of tilt of the portable AACMM along two perpendicular directions, each of which are approximately perpendicular to a gravity vector, with the portable AACMM in each of the first and second locations; measuring a first target and a second target with the portable AACMM in the first location to obtain, in the first frame of reference, a first set of x, y, and z coordinates and a second set of x, y, and z coordinates; measuring the first target and the second target with the portable AACMM in the second location to obtain, in the second frame of reference, a third set of x, y, and z coordinates and a fourth set of x, y, and z coordinates; and finding x, y, and z coordinates of the second origin point with respect to the first frame of reference, wherein the x, y, and z coordinates of the second origin point are found using the first, second, third, and fourth sets of x, y, and z coordinates but without using additional x, y, and z coordinates of a third target measured with the AACMM at the first location and at the second location (see Bridges Abstract, [0006]).

Gerig teaches a remote sensing system for real time monitoring of patient position which can report variations in patient setup from day to day as well as motion during individual treatments. In particular, an embodiment of the present invention includes: a source of radiation for applying radiation to a patient; targets affixed to the patient for reflecting radiation impinging thereon; two cameras and a computer for detecting the reflected radiation and for determining the current position of the targets in three-dimensional space; a data store for storing the position of the targets; the computer also serving to compare the current position of the targets with positions stored in the data store; and a display for displaying indicators whenever differences between the current position and the stored position exceed tolerances stored in the data store (see Gerig Abstract).

The following is an examiner's statement of reasons for allowance: neither Bridges, Gerig, nor other relevant art or combination of relevant art, teaches a portable articulated arm coordinate measuring machine, a method, and a computer program product comprising: a base; a manually positionable arm portion having an opposed first end and second end, the arm portion being rotationally coupled to the base, the arm portion including a plurality of connected arm segments, each arm segment including at least one position transducer for producing a position signal; an electronic circuit configured to localize the AACMM, the localization comprising: in response to the base being placed at a first position: receiving a first frame of reference associated with a predetermined area; capturing a first set of images of a positioning element in the predetermined area using at least two image capture devices; determining first 3D coordinates of the positioning element in the first frame of reference from the first position using the first set of images; and receiving the position signal from the at least one position transducer and computing 3D coordinates corresponding to a position of a first measurement probe in the predetermined area, the 3D coordinates based on the first frame of reference; and in response to the base being moved to a second position: capturing a second set of images of the positioning element in the predetermined area using the at least two image capture devices; determining second 3D coordinates of the positioning element from the second position using the second set of images; determining a translation matrix to convert the second 3D coordinates to the first 3D coordinates; and receiving the position signal from the at least one position transducer and computing the 3D coordinates corresponding to the position of the first measurement probe in the predetermined area, the 3D coordinates converted to the first frame of reference by using the translation matrix.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 9, and 17, are allowed. Claims 2-8, 10-16, and 18-20, are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483